                 Case 2:20-mj-00374-MLP Document 10 Filed 06/26/20 Page 1 of 3



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   UNITED STATES OF AMERICA,

 9                              Plaintiff,                 Case No. 20-374-MLP

10          v.                                             DETENTION ORDER

11   JOSHUA J. JOHNSON,

12                              Defendant.

13

14   Offenses charged:

15          Count 1:        Supervised Release Violation

16   Date of Detention Hearing: On June 25, 2020, the Court held a hearing via a WebEx

17   videoconference, with the consent of Defendant Johnson, due to the exigent circumstances as

18   outlined in General Order 08-20.

19
            FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION
20
            1.       Upon advice of counsel, Defendant declined to be interviewed by Pretrial
21
                     Services. Therefore, there is limited information available about him.
22
            2.       Defendant poses as a risk of nonappearance because he absconded from the
23
                     Eastern District of Washington, has a history of failing to appear, has a history of



     DETENTION ORDER - 1
                Case 2:20-mj-00374-MLP Document 10 Filed 06/26/20 Page 2 of 3



 1                  failing to comply with court orders, has a history of substance abuse, and has

 2                  pending charges. Defendant poses a risk of danger due to his criminal history,

 3                  substance abuse issues, and the nature of pending cases.

 4         3.       Based on these findings, and for the reasons stated on the record, there are no

 5                  conditions or combination of conditions other than detention that will reasonably

 6                  assure the appearance of Defendant as required or ensure the safety of the

 7                  community, pending his initial appearance in the District of Eastern Washington.

 8         IT IS THEREFORE ORDERED:

 9         (1)      Defendant shall be detained pending initial appearance in the District of Eastern

10                  Washington and committed to the custody of the Attorney General for

11                  confinement in a correction facility separate, to the extent practicable, from

12                  persons awaiting or serving sentences or being held in custody pending appeal;

13         (2)      Defendant shall be afforded reasonable opportunity for private consultation with

14                  counsel;

15         (3)      On order of a court of the United States or on request of an attorney for the

16                  government, the person in charge of the corrections facility in which Defendant is

17                  confined shall deliver the Defendant to a United States Marshal for the purpose of

18                  an appearance in connection with a court proceeding; and

19         (4)      The Clerk shall direct copies of this Order to counsel for the United States, to

20                  counsel for the Defendant, to the United States Marshal, and to the United States

21                  Pretrial Services Officer.

22   //

23   //




     DETENTION ORDER - 2
             Case 2:20-mj-00374-MLP Document 10 Filed 06/26/20 Page 3 of 3



 1         Dated this 26th day of June, 2020.


                                                A
 2

 3                                              MICHELLE L. PETERSON
                                                United States Magistrate Judge
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     DETENTION ORDER - 3
